Citation Nr: 9913453	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  95-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a throat disability.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for blackouts.  

4.  Entitlement to an increased (compensable) rating for the 
residuals of an inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  There is no evidence of current otitis media or its 
residuals.  

2.  The Board denied service connection for a throat 
disability in February 1978.  

3.  The evidence submitted in support of the petition to 
reopen is not competent.  

4.  The RO denied service connection for blackouts in October 
1976.  The veteran did not appeal that decision.  

5.  The evidence submitted in support of the petition to 
reopen is not competent.  

6.  An inguinal herniorrhaphy is manifested by an 
asymptomatic scar without recurrent herniation or other 
residuals.  




CONCLUSIONS OF LAW

1.  The claim of service connection for otitis media is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The February 1978 Board decision denying reopening of the 
claim of service connection for a throat disability is final.  
Evidence received since the 1978 decision is not new and 
material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (1998). 

3.  The October 1976 RO decision denying service connection 
for blackouts is final.  Evidence received since the 1976 
decision is not new and material and the veteran's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1998). 

4.  The criteria for a compensable rating for residuals of an 
inguinal herniorrhaphy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.115b, 4.118 and Codes 7338 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Otitis Media

A November 1953 service medical record shows that the veteran 
was treated for left otitis media.  A left ear infection was 
again found and treated in September 1954 and otitis media 
was diagnosed.  The veteran's left ear was sore in February 
1956 and was treated.  The veteran's ears and drums had no 
objective findings on examination for separation from service 
in September 1956.  

A December 1992 rating decision determined that the veteran 
had not submitted new and material evidence to establish 
service connection for ear infections (otitis media).  
However, the rating decision did not identify any specific 
action which previously denied the claim and the Board can 
not find a prior rating decision on this issue.  Therefore, 
the claim must be considered on a de novo basis, considering 
all evidence both old and new.  

The letter which accompanied the December 1992 rating 
decision emphasized to the veteran that the recent evidence 
did not provide any findings referable to otitis media (ear 
infection) or indicate that the conditions were incurred or 
aggravated in service.  This letter accomplished the 
38 U.S.C.A. § 5103 (West 1991) duty to inform the veteran of 
the evidence needed to complete his claim.  It told him that 
he needed evidence of both current disability and of a 
connection to service.  

These are the basic requirements for a well grounded claim.  
In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
That means that for a claim of service connection, there must 
be evidence of a current disability, evidence of disease or 
injury during service and evidence of a link between the two.  
Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, there is no evidence from a physician or other 
competent witness that the veteran has otitis media or its 
residuals.  The lack of evidence of a current disability 
means that the claim is not well grounded and must be denied. 

Further, there is no evidence from a competent medical source 
which links a current disability to disease or injury in 
service.  Because there is no evidence of a connection, the 
claim is not well grounded and must be denied.  

The veteran asserted that VA outpatient treatment records 
supported his claim.  He did not identify any specific date 
or finding.  The RO obtained the records and notified him 
that they did not contain any pertinent findings.  He did not 
identify any specific evidence.  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The veteran was 
afforded a VA examination in March 1997 and there were no ear 
complaints, findings, or diagnoses of a current ear disorder; 
and there were no opinions linking a current ear disorder to 
service.  

Since the veteran has been informed of the need for evidence 
and has not produced the required evidence or indicated where 
it could be obtained, the claim is not well grounded and must 
be denied.  VA has no further duty to develop evidence on 
this issue.  See Murphy.  

New And Material Evidence

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing an NOD within the one-year period 
following the decision as prescribed in 38 U.S.C. § 
7105(b)(1), that decision becomes final and the claim may not 
"thereafter be reopened or allowed, except as may otherwise 
be provided by regulations not inconsistent with" title 38 of 
the United States Code. 38 U.S.C. § 7105(c).  See 38 C.F.R. 
§ 20.1103 (1998).  See also Person v. Brown, 5 Vet. App. 449, 
450 (1993) (failure to appeal an RO decision within the one-
year period renders the decision final).  Similarly, a 
decision of the Board is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100 (1998).  

The exception to these rules states that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C. § 5108; see also 38 U.S.C. § 7104(b); Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see generally Suttmann v. Brown, 5 Vet. App. 127, 
135-36 (1993) (applying § 5108 provisions for reopening final 
claims to RO decisions rendered final by operation of § 
7105(c)).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C. § 
5107(a).  Third, if the claim is well grounded, the Secretary 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  See Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1997).   
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   



2.  Whether the Veteran Has Submitted New and Material 
Evidence
to Reopen a Claim of Entitlement to Service Connection for a 
Throat Disability

The service medical records reveal that complaints of a cold 
and cough were treated in March 1954.  A cough and sore 
throat were reported in November 1954 and treatment 
prescribed.  A cold manifested by cough, fever and sore 
throat were treated in May 1956.  The veteran's throat had no 
objective findings on examination for separation from service 
in September 1956.  

A June 1977 rating decision denied service connection for a 
throat condition.  It was found that no alleged throat 
condition had been incurred in or aggravated by service.  The 
Board denied the appeal in 1978, also finding that no throat 
condition had been incurred or aggravated by service.  An 
October 1978 rating decision continued the denial and the 
veteran did not complete an appeal.  

A December 1992 rating decision determined that the veteran 
had not submitted new and material evidence to establish 
service connection for a throat condition.  The veteran did 
not respond to the notice of the rating decision.  

The letter which accompanied the December 1992 rating 
decision emphasized to the veteran that the recent evidence 
did not provide any findings referable to a throat condition 
or indicate that such condition was incurred or aggravated in 
service.  This letter informed the veteran of the evidence 
needed to complete his claim, in accordance with 38 U.S.C.A. 
§ 5103 (West 1991).  It told him that he needed evidence of 
both current disability and of a connection to service.  

In June 1993, the veteran requested that his claim be amended 
to include his throat.  In a July 1993 letter, the RO 
discussed the need for new and material evidence to reopen 
the claim.  An April 1994 rating decision found that newly 
submitted medical evidence contained no findings pertinent to 
this disability; therefore, there was no new and material 
evidence and the claim was not reopened.  The notice of 
disagreement and appeal expressed the veteran's continued 
disagreement without identifying any specific evidence as 
supporting his claim.  

The statement of June 1993, merely asked to amend the claim 
and did not indicate disagreement with December 1992 rating 
decision; however, because of the similarity of issues, it 
could be broadly construed as a notice of disagreement.  
38 C.F.R. § 20.201 (1998).  The Board will construe it as 
such here; thereby looking all the way back to the 1978 Board 
decision to see if there is any new and material evidence to 
reopen the claim.  

When the Board denied the claim in February 1978, it noted 
that there was no evidence of current disability.  It held 
that the throat symptoms in service resolved without 
residuals and were not chronic.  To reopen the claim, the 
veteran would have to submit evidence that he has a current 
throat disability and that the disability in service was 
chronic; in other words, that the disability in service is 
connected to the current disability.  The evidence here fails 
on both counts.  There is no evidence from a physician or 
other competent witness of a current throat disorder.  A 
January 1993 VA examination shows the veteran had lung 
complaints involving bronchitis.  A June 1993 examination 
showed his throat was clear.  On the March 1997 VA 
examination, the oropharynx was again found to be clear.  On 
the second point, no physician or other competent witness has 
expressed an opinion which connects a current disability to 
disease or injury in service, or which identifies symptoms in 
service as chronic, or which identifies symptoms after 
service as reflecting a continuity linking current disability 
to service.  38 C.F.R. § 3.303(b) (1998).  See also Savage v. 
Gober, 10 Vet. App. 488, 497, 498 (1997).  

The evidence which was missing when the Board previously 
denied the claim is still missing.  The veteran's assertions 
of current residual disability and of connection to service 
are not evidence, because he does not have the medical 
training and experience to diagnosis a current disability or 
to express an opinion on the medical question of etiology.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  He has not 
submitted any competent evidence which is new.  Therefore, 
the claim can not be reopened.  


3.  Whether the Veteran Has Submitted New and Material 
Evidence
to Reopen a Claim of Entitlement to Service Connection for 
Blackouts

The service medical records show a complaint of dizzy spells, 
in September 1955.  Examination was negative.  No further 
dizzy spells or black outs were reported in service.  The 
veteran's neurologic status was normal on the September 1956 
examination for separation from service.  

The VA neurologic examination of March 1971 noted that a 
change in position produced momentary giddiness which was 
vascular in origin.  No disorder was diagnosed.  

The May 1971 rating decision denied service connection for 
fainting spells.  The veteran did not appeal.  

Service connection for blackouts was denied by the RO in the 
October 1976 rating decision.  The veteran did not appeal.  

A December 1992 rating decision denied service connection for 
dizzy spells.  The veteran did not respond to the notice of 
the rating decision.  

In June 1993, the veteran requested that his claim be amended 
to include blackout spells.  In a July 1993 letter, the RO 
discussed the need for new and material evidence to reopen 
the claim.  An April 1994 rating decision found that newly 
submitted medical evidence contained no findings pertinent to 
this disability; therefore, there was no new and material 
evidence and the claim was not reopened.  The notice of 
disagreement and appeal expressed the veteran's continued 
disagreement without identifying any specific evidence as 
supporting his claim.  

In the history section of the March 1997 VA examination the 
physician recited the veteran's report that he experienced 
blackout spells in service and that they continued until a 
heart disorder was diagnosed and pacemaker implanted in 1995.  
The doctor clearly identified this information as history and 
did not express any opinion that the veteran had a blackout 
disorder related to service.  A history reported by a 
claimant to a doctor is not medical evidence as to the facts 
alleged in the claimant's report.  Cf. Swann v. Brown, 5 Vet. 
App. 229 (1993); Warren v. Brown, 6 Vet App 4 (1993); Coghill 
v. Brown, 8 Vet. App. 342 (1995).  

The recent VA clinical records and the March 1997 VA 
examination did not report any findings or diagnoses of a 
current blackout disability.  There is no new evidence in 
which a physician diagnoses the symptoms in service as 
manifestations of a chronic disability.  38 C.F.R. § 3.303(b) 
(1998).  There is no new evidence in which a doctor diagnosed 
continuing symptoms after service, as reported by the 
veteran, as being manifestations of a disability beginning in 
service.  38 C.F.R. § 3.303(b) (1998).  See Savage, at 497, 
498.  There is no new evidence in which a physician or other 
competent medical witness in any way connects any current 
disability to the dizzy complaints or other disease or injury 
during service.  

Here, again, the evidence which was missing when the RO 
previously denied the claim is still missing.  The veteran's 
assertions of current residual disability and of connection 
to service are not evidence, because, as a lay witness, he 
does not have the medical expertise to present competent 
evidence on medical questions of current diagnosis or 
etiology.  See Grottveit.  He has not submitted any competent 
evidence which is new.  Therefore, the claim can not be 
reopened.  

4.  Entitlement to an Increased (Compensable) Rating
for the Residuals of an Inguinal Herniorrhaphy

This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran's 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps, at 344.  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The service medical records show that a 
left varicocele was surgically removed in December 1955.  The 
operative report describes the procedure involving ligation 
of the left spermatic veins.  The surrounding medical reports 
clearly identify the surgery as a varicocelectomy.  There was 
one clinical note, dated in January 1956 that reported the 
veteran had a herniorrhaphy one month earlier.  Otherwise 
there is no evidence of a herniorrhaphy in service.  The 
September 1956 separation examination identified a left 
inguinal scar.  On the April 1971 VA examination, the veteran 
was found to have a 10 inch inguinal incision scar in the 
left lower quadrant.  There was no evidence of recurrent 
herniation.  The May 1971 rating decision granted service 
connection for residuals of a left herniorrhaphy, rated as 
noncompensable. That rating has remained in effect since that 
time.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

An inguinal hernia will be non-compensable if it is small, 
reducible, or without true hernia protrusion, or if not 
operated, but remediable.  A 10 percent rating will be 
assigned for a recurrent postoperative hernia, readily 
reducible and well supported by truss or belt.  A small, 
postoperative recurrent, or unoperated irremediable hernia, 
not well supported by truss, or not readily reducible will be 
rated as 30 percent disabling.  The maximum rating under this 
code is 60 percent which is assigned for a large, 
postoperative, recurrent hernia, which is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  Ten percent will be added for 
bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. Part 4, Code 7338 (1998).  

The current rating is based on the current extent of the 
disability, so the recent evidence is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran has not reported any symptoms.  His claim 
indicated that he was treated for the condition at the VA 
outpatient clinic.  He did not identify any specific 
symptomatology or date of treatment.  The VA clinical records 
were obtained and they did not show treatment for hernia or 
varicocele residuals.  

On the March 1997 VA examination, it was reported that the 
veteran had had a surgical repair of a left inguinal hernia 
during service, and that there were no sequelae at this time.  
As there are no residuals, the disability does not 
approximate the recurrent herniation required for a 
compensable rating.  38 C.F.R. § 4.7 (1998).  The evidence on 
this point is not in approximate balance such that the 
veteran could be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107 (West 1991).  

The Board has considered the possibility of assigning a 
compensable rating under other criteria.  There is no 
evidence that the incisional scar is symptomatic such as to 
warrant a compensable rating under 38 C.F.R. § 4.118 (1998).  
There is no evidence of residual varicocele symptoms which 
would warrant a compensable rating under 38 C.F.R. § 4.115b 
(1998).  There is no evidence that the disability meets any 
applicable criteria for a compensable rating.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for otitis media is denied.  

The petition to reopen a claim of entitlement to service 
connection for a throat disability is denied.  The petition 
to reopen a claim of entitlement to service connection for 
blackouts is denied.  


An increased (compensable) rating for the residuals of an 
inguinal herniorrhaphy is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

